Exhibit 10.1 SCHIFF NUTRITION INTERNATIONAL, INC.2 PERFORMANCE AWARD GRANT NOTICE Section 1: Noticeof Grant Schiff Nutrition International, Inc. (the Company),pursuant to our 2004 Incentive Award Plan, as amended (the Plan),hereby grants this performance award (the Performance Award) to the holder listed below (Holder) pursuant to the Plan.The Performance Award shall be subject to all of the terms and conditions as set forth herein and in the Award Agreement attached hereto as Exhibit A (the Award Agreement) and the Plan, each of which are incorporated herein by reference.Unless otherwise defined in this Performance Award Grant Notice (the Grant Notice) or the attachments hereto, the terms defined in the Plan shall have the same defined meanings in this Grant Notice and the attachments hereto. Holder: Grant Date: December 12, 2008 Performance Period: October 1, 2008 through May 31, 2011 Target Award Value: $.This is the dollar denomination of the award granted.The actual value of the award payable, if any, will be based on the Earned Value (as discussed below and in the Award Agreement) of the award and the extent to which the award vests.
